DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim(s) 10 is/are objected to because of the following informalities:

Regarding claim 10, in line 8, “comprising target” is recited where --comprising a target-- would be expected.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-11 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the claim recites the limitation “the plurality of targets” in the second to last line of the claim.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 recites only a “given insert” comprises a target; a plurality of targets is not previously recited in the claim. Examiner has considered the claim without the phrase “of the plurality of targets”.

Regarding claims 2-11, the claims are rejected due to their dependence on claim 1.

Regarding claim 2, the term “substantially” is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Examiner has considered the claim without the relative term.

Regarding claim 3, the claim is rejected due to its dependence on claim 2.

Regarding claim 4, the claim recites “the plurality of targets”, which as described above regarding claim 1, is not previously defined. Examiner has considered the additional limitation --wherein each of the plurality of inserts comprises a target formed from the second material-- since a similar limitation is recited in claim 2.

Regarding claims 5-8, the claims are rejected due to their dependence on claim 4.

Regarding claim 10, the claim recites “the target associated with each of the first plurality of inserts”. However, as described above regarding claim 1, in view of the remainder of claim 10, there is only a single target in the first plurality of inserts. Examiner has considered --the target associated with [[each of]] the first plurality of inserts--.

	Regarding claim 11, the claim is rejected due to its dependence on claim 10.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 6-8, 10, and 20 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Fitzgerald (US 20200232938 A1).

	Regarding claim 1, as best understood, Fitzgerald discloses an assembly (various arrangements of nested phantoms are shown in fig. 2; here, reference is made to the arrangement 84 in the lower left corner of fig. 2 showing nested phantoms 80C, 80E, and 80F and 80D, with phantom 80C and its corresponding inserts are considered as corresponding to the claimed assembly) comprising: a housing (80C) comprising a plurality of slots (82) and formed from a first material having a first appearance under a selected imaging modality (CT imaging); and a plurality of inserts (100E, shown in fig. 12A-D), each configured to be received by one of the plurality of slots (82), a given insert of the plurality of inserts (i.e., each of a plurality of inserts 100E) comprising a target (130), formed from a second material (124) having a second appearance under the selected imaging modality, such that the target (130) is readily distinguishable from the housing (80C) under the selected imaging modality, the given target (130) comprising a hollow portion (120) that can be accessed via a removable plug (132; Abstract; imaging modality: par. [0024]-[0025], materials: par. [0039], [0042]-[0049]; housing: par. [0050], fig. 2; inserts: par. [0055], [0058], fig. 12A-D).

	Regarding claim 2, as best understood, Fitzgerald discloses a system (84) comprising: the assembly of claim 1, wherein the housing (80C) is a first housing, the plurality of slots (82) is a first plurality of slots, and the plurality of inserts (100E) is a first plurality of inserts; and a second assembly (80E and corresponding inserts 100E in 84 in the lower left corner of fig. 2) positioned such that a surface of the second assembly overlaps a surface of the first assembly (i.e., the surfaces between 80C and 80E overlap), the second assembly comprising: a second housing (80E) comprising a second plurality of slots (82) and formed from the first material; a second plurality of inserts (100E), each configured to be received by one of the second plurality of slots (82), each of the second plurality of inserts (100E) comprising a target (130) formed from the second material (par. [0050], fig. 2; see rejection of claim 1 above regarding materials and inserts).

	Regarding claim 4, as best understood, Fitzgerald discloses the assembly of claim 1, wherein each of the plurality of inserts (100E) comprises a target (130) formed from the second material, wherein a first target of the plurality of targets (130) has a known geometric relationship to a second target of the plurality of targets (i.e., providing insert orientations in 45° increments; par. [0050]).

	Regarding claim 6, as best understood, Fitzgerald discloses the assembly of claim 4, wherein the first target (130) of the plurality of targets represents the second target (130) of the plurality of targets with a known rotation (i.e., a rotation in an increment of  45°; par. [0050]).

	Regarding claim 7, as best understood, Fitzgerald discloses the assembly of claim 4, wherein the first target (130) of the plurality of targets represents the second target (130) of the plurality of targets with a known translation (i.e., one of the various, known, translations shown between cavities 82 in fig. 2; par. [0050]).

	Regarding claim 8, as best understood, Fitzgerald discloses the assembly of claim 4, wherein the first target (130) of the plurality of targets represents the second target  (130) of the plurality of targets with a known reduction in volume (i.e., for inserts having different sizes such as disclosed in par. [0039], the targets 130 also must have different sizes (see rejection of claim 1); therefore a target of smaller size would have a known reduction in volume as compared to a target of larger size).

	Regarding claim 10, as best understood, Fitzgerald discloses a system (84) comprising: the assembly of claim 1, wherein the housing (80C) is a first housing, the plurality of slots (82) is a first plurality of slots, and the plurality of inserts (100E) is a first plurality of inserts; and a second assembly (80E and corresponding inserts 100E in 84 in the lower left corner of fig. 2) comprising: a second housing (80E) comprising a second plurality of slots (82) and formed from the first material; a second plurality of inserts (100E), each configured to be received by one of the second plurality of slots (82), each of the second plurality of inserts (100E) comprising a target (130) formed from the second material; wherein the second housing (80E) is aligned with first housing (80C) such that the removable plug (132) of the target (130) associated with the first plurality of inserts (100E) is aligned with a corresponding removable plug of the target (130) associated with each of the second plurality of inserts (130; i.e., for the configuration shown in fig. 2 relied upon in the rejection of claim 1 above with identical inserts 100E in each slot 82; par. [0050], fig. 2).

	Regarding claim 20, Examiner refers to the rejections of claims 1-2 above, changing what was labeled the “second material” to a “third material”, with the frame being the solid portion of 110E formed from either the first material or a second material (see rejections of claims 1-2 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fitzgerald as applied to claim 2 above, and further in view of Cho (US 2010/0288916 A1).

Regarding claim 3, as best understood, Fitzgerald discloses the system of claim 2, but does not expressly disclose a radiochromic film positioned between the surface of the second assembly and the surface of the first assembly.
	Cho discloses a radiochromic film fastened to a phantom surface (par. [0025], [0029]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Fitzgerald in view of the teachings of Cho to include a radiochromic film positioned between the surface of the second assembly and the surface of the first assembly.
One would have been motivated to do so to gain an advantage recited in Cho of permitting measurements from radiation sources from a plurality of directions for verification in radiotherapy systems (par. [0002], [0029]).
 
Claim(s) 5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fitzgerald as applied to claims 1 and 4 above.

	Regarding claim 5, as best understood, Fitzgerald discloses the assembly of claim 4, wherein the first target (130) of the plurality of targets represents the second target (130) of the plurality of targets with a deformation (i.e., for inserts of different shapes, such as disclosed in par. [0039], the targets 130 also must have different shapes (see rejection of claim 1); the change in shape can be considered a deformation).
	Fitzgerald does not expressly disclose the deformation is asymmetric.
	However, by definition, a deformation must be either symmetric or asymmetric.
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Fitzgerald so that the deformation is asymmetric since it has been held to be obvious to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(E).
	One would have been motivated to choose an asymmetric deformation to simulate asymmetric patterns.

	Regarding claim 9, as best understood, Fitzgerald discloses the assembly of claim 1, but does not expressly disclose the removable plug is a first removable plug and the hollow portion of the target that can be accessed via the first removable plug, on a first surface of the target, and a second removable plug, on a second surface of the target.
	However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Fitzgerald so that the removable plug is a first removable plug and the hollow portion of the target that can be accessed via the first removable plug, on a first surface of the target, and a second removable plug, on a second surface of the target since it has been held to be obvious to duplicate parts. See MPEP 2144.04(VI)(B).
	One would have been motivated to duplicate the plug to improve accessibility.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fitzgerald as applied to claim 10 above, and further in view of Singhrao (US 2022/0139262 A1).

	Regarding claim 11, as best understood, Fitzgerald discloses the system of claim 10, but does not expressly disclose a dosimeter positioned to extend between the hollow portion of the target associated with the given one of the first plurality of inserts and the hollow portion of the target associated with a corresponding insert of the second plurality of inserts.
	Singhrao discloses a multimodality includes a housing having a plurality of compartments and at least one slot, a system of materials disposed within at least one compartment in the plurality of compartments, the system of materials includes a first amount of a base material, a second amount of glass microspheres, a third amount of CaCO3, a fourth amount of gadolinium contrast and a fifth amount of agarose, wherein the slot may be used to receive a dosimeter (par. [0012], [0041], fig. 6b).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Fitzgerald in view of the teachings of Singhrao to include a dosimeter positioned to extend between the hollow portion of the target associated with the given one of the first plurality of inserts and the hollow portion of the target associated with a corresponding insert of the second plurality of inserts.
	One would have been motivated to do so to gain an advantage suggested by Singhrao of being able to measure radiation dosage for radiotherapy (Singhrao, par. [0041]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865. The examiner can normally be reached M - Th 7:30 am - 6:00 pm ET, with flexible scheduling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884



/BLAKE C RIDDICK/Primary Examiner, Art Unit 2884